DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: “a high voltage power supply” as discussed below should be disclosed so as to what this limitation refers to in terms of KeV or MeV.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 8, and 16 recites “a high voltage power supply.” It is determined that the Specification fails to disclose what “a high voltage power supply” supplies at what voltage to an X-ray source. A high voltage power supply requires in KeV or MeV?
Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Does a high voltage power supply require in KeV or MeV?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, 6, - 9, 11, 13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coats (1984, IEEE Transactions on Instrumentation and Measurement).
With respect to independent claim 1, in Fig. 7 Coats teaches a measurement apparatus, comprising: 
an x-ray sensor including an x-ray source as shown in Fig. 7 having a high voltage power supply this limitation is within the ordinary artisan as an optional per desired samples coupled thereto for emitting an x-ray spectrum of x-rays and an x-ray detector as shown in Fig. 7 for providing a measured x-ray signal value responsive to the x-rays received after being transmitted through a coated substrate coated substrate in Equation (1) comprising a sheet material b including a coating material thereon c; 
a second sensor comprising a beta gauge BETA source in Fig. 7 or an infrared (IR) sensor for providing a second sensor signal that includes data for obtaining a weight measure for the coated substrate comprising a total weight per unit area Wc in Equation (7) of the coated substrate or a total weight per unit area of the sheet material, and 
a computing device Process Control in Fig. 7 coupled to receive the measured x-ray signal value and the second sensor signal that includes a processor and a memory, wherein the processor is configured to implement an x-ray based calculation that utilizes absorption coefficients Uc, Ub for the coating material and for the sheet material, the measured x-ray signal value, the x-ray spectrum, and the weight measure as a calculation constraint, for computing at least a weight per unit area of the coating material via Equation (7).
With respect to independent claim 8,  as discussed in the rejection justification to claim 1 above Coats teaches a method, comprising: providing an x-ray sensor including an x-ray source having a high voltage power supply coupled thereto for emitting an x-ray spectrum of x-rays and an x-ray detector for providing a measured x-ray signal value responsive to the x-rays received after being transmitted through a coated substrate comprising a sheet material including a coating material thereon, and a second sensor comprising a beta gauge or an infrared (IR) sensor for providing a second sensor signal that includes data for obtaining a weight measure for the coated substrate comprising a total weight per unit area of the coated substrate or a total weight per unit area of the sheet material, and utilizing an x-ray based calculation that uses absorption coefficients for the coating material and for the sheet material, the measured x-ray signal value, the x-ray spectrum, and the weight measure as a calculation constraint, to compute at least a weight per unit area of the coating material.

With respect to dependent claim 2, Coats teaches in the left column on p. 162 wherein the processor further utilizes a reference calibration measurement in the x-ray based calculation.
With respect to dependent claim 4, in Fig. 7 Coats teaches wherein the second sensor comprises the beta gauge.
With respect to dependent claim 6, Coats teaches  wherein the x-ray sensor and the second sensor are within a same scanner head a single scanner head on p. 161 (see under IV. IMPLEMENTATION) that is configured for scanning over the coated substrate.
With respect to dependent claim 7,  Coats is silent with wherein the reference calibration measurement comprises a known basis weight measurement from a calibration sheet comprising a material similar to or identical to the coating material that is used to apply corrections to correct the x-ray spectrum. However, as discussed above Coats discloses calibrating. In view of this, Coast should have a known sample in order to obtain a calibration curve. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 9, as discuss above Coats teaches obtaining a calibration curve. The limitation of “utilizing a reference calibration measurement in the x-ray based calculation, wherein the reference calibration measurement comprises a known basis weight measurement from a calibration sheet comprising a material similar or identical to the coating material that is used to apply corrections to correct the x-ray spectrum is with ordinary skilled art in order to obtain a calibration curve. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 11, Coats teaches  wherein the x-ray spectrum is calculated from fundamental physics the Beer’s Law, and wherein the absorption coefficients for the coating material and for the sheet material are obtained from a public database this would be obvious choice.
With respect to dependent claim 13, in Fig. 7 Coats teaches wherein the second sensor comprises the beta gauge.
With respect to dependent claim 15, as discussed above Coats teaches  wherein the x-ray sensor and the second sensor are within a same scanner head that is configured for scanning over the coated substrate, further comprising scanning over the coated substrate while performing the method see Fig. 7.
With respect to independent claim 16, as discussed above Coats teaches measurement apparatus, comprising: an x-ray sensor including an x-ray source having a high voltage power supply coupled thereto for emitting an x-ray spectrum of x-rays and an x-ray detector for providing a measured x-ray signal value responsive to the x-rays received after being transmitted through a coated substrate comprising a sheet material including a coating material thereon; a beta gauge for providing a second sensor signal that includes data for obtaining a total weight per unit area for the coated substrate, and a computing device coupled to receive the measured x-ray signal value and the total weight per unit area for the coated substrate including a processor and a memory, wherein the processor is configured to implement an x-ray based calculation that utilizes absorption coefficients for the coating material and for the sheet material, the measured x-ray signal value, the x-ray spectrum, and the total weight per unit area for the coated substrate as a calculation constraint, for computing a weight per unit area of the coating material and a weight per unit area of the sheet material.
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coats, and further in view of Mercer (US 4,845,730).
The Teaching of Coats has been discussed above.
With respect to dependent claims 5 and 14, Coats teaches wherein the weight measure comprises the weight per unit area of the sheet material in Equation (2), but is silent with wherein the second sensor comprises the IR sensor.
	In Fig. 4 Mercer teaches wherein the second sensor comprises the IR sensor. 
In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Coats in order to employ a known absorption spectroscopy in for applying the Beer’s law to calculate the weight of desired sample. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coats, and further in view of Jan (US 2003/0113442 A1)
The Teaching of Coats has been discussed above.
With respect to dependent claim 10, Coats is silent with wherein the coated substrate comprises a separator membrane configured for a lithium ion battery (LiB), wherein the coating material comprises a high-z material, and wherein the sheet material comprises a polymer.
In paragraph [0031] Jan teaches a coated polymer membrane. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Coats in order to inspect desired sample with a known technology. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results. 
Allowable Subject Matter
Claims 3 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 3, the prior art of record fails to teach or reasonably suggest:
wherein: the processor is further configured to calculate a predicted x-ray signal value that utilizes the absorption coefficients for the coating material and for the sheet material, the x-ray spectrum, and a composition for the coating material, and wherein the x-ray based calculation comprises an iterative constrained x-ray based calculation that proceeds automatically with comparisons of the measured x-ray signal value to the predicted x-ray signal value, the iterative constrained x-ray based calculation comprising: beginning with an initial weight per unit area for the coating material, calculating an initial predicted x-ray signal value, then comparing the initial predicted x-ray signal value to the measured x-ray sensor signal value, and when the initial predicted x-ray signal value is determined to not sufficiently match the measured x-ray sensor signal value, adjusting the weight per unit area for the coating material upwards in a case the measured x-ray signal value is too high relative to the initial predicted x-ray signal value or adjusts the weight per unit area for the coating material down in a case the measured x-ray signal value is too low relative to the initial predicted x-ray signal value, and then recalculating an updated predicted x-ray signal value, and repeating the comparing of the updated predicted x-ray signal value with the measured x-ray signal value, and repeating the adjusting of the weight per unit area of the coating material until a final predicted x-ray signal value is determined to sufficiently match the measured x-ray sensor signal value.
With respect to dependent claim 12, the prior art of record fails to teach or reasonably suggest:
wherein the method is further configured to calculate a predicted x-ray signal value that utilizes the absorption coefficients for the coating material and for the sheet material, the x-ray spectrum of x-rays, and a composition for the coating material, and wherein the x-ray based calculation comprises an iterative constrained x-ray based calculation that proceeds automatically with comparisons of the measured x-ray signal value to the predicted x-ray signal value, the iterative constrained x-ray based calculation comprising: beginning with an initial weight per unit area for the coating material, calculating an initial predicted x-ray signal value, then comparing the initial predicted x-ray signal value to the measured x-ray sensor signal value, and when the initial predicted x-ray signal value is determined to not sufficiently match the measured x-ray sensor signal value, adjusting the weight per unit area for the coating material upwards in a case the measured x-ray signal value is too high relative to the initial predicted x-ray signal value or adjusts the weight per unit area for the coating material down in a case the measured x-ray signal value is too low relative to the initial predicted x-ray signal value, and then recalculating an updated predicted x-ray signal value, and repeating the comparing of the updated predicted x-ray signal value with the measured x-ray signal value, and repeating the adjusting of the weight per unit area of the coating material until a final predicted x-ray signal value is determined to sufficiently match the measured x-ray sensor signal value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884